BARFIELD, Judge,
concurring:
I concur in the majority opinion, but I think we should continue to certify to the Florida Supreme Court, as a matter of great public importance, the following question:
Will the court reconsider the validity of the probationary split sentence authorized in Poore v. State, 531 So.2d 161 (Fla.1988), which has the effect of permitting more than one sentence for the same offense, in light of the fact that the legislature has not authorized that disposition in the sentencing alternatives of section 921.187, Florida Statutes?